       Case 2:18-cv-00246-SAB       ECF No. 22   filed 10/17/18    PageID.97 Page 1 of 4



                                            THE HONORABLE STANLEY A. BASTIAN
 1
 2
 3
 4
 5
 6
 7
                           UNTIED DISTRICT COURT
 8
                      EASTERN DISTRICT OF WASHINGTON
 9
10
     MYRRIAH RICHMOND and
11   RAYMOND ROGERS, individually and
     on behalf of all others similarly           Case No. 2:18-cv-00246-SAB
12   situated,
13
14                    Plaintiffs,                   STIPULATION AND
15                                                  [PROPOSED] ORDER TO
                v.
                                                    DISMISS DEFENDANT BERGEY
16                                                  PULLMAN, INC. WITHOUT
     BERGEY PULLMAN, INC., a
17   Washington Corporation, MARLU SEA-             PREJUDICE
     TAC II, LLC DBA RTM SEA-TAC, LLC
18   AKA RTM SEA-TAC II, LLC, a
19   Washington Limited Liability
     Company, ARBY’S FRANCHISOR,
20   LLC, a Delaware Limited Liability
     Company; and DOES 1-10 inclusive,
21
22                    Defendants.

23
24
       STIPULATION TO DISMISS DEFENDANT BERGEY PULLMAN, INC.
25                         WITHOUT PREJUDICE
          TO THE DEFENDANTS BERGEY PULLMAN, INC., MARLU SEA-TAC II,
26   LLC DBA RTM SEA-TAC, LLC AKA RTM SEA-TAC II, LLC, AND ARBY’S
     FRANCHISOR, LLC, AND THEIR ATTORNEYS OF RECORD:
27
     JOINT STIPULATION AND ORDER TO                               IN D IA LIN BOD IEN , ATT O RNE Y AT LA W
                                                                     2522 NORTH PROCTOR STREET #387
     DISMISS DEFENDANT BERGEY PULLMAN, INC.                        Tacoma, Washington 98406-5338
                                                                           Tel: (253_ 212-7913
     -1                                                                    Fax: (253) 276-0081
                                                                     india@indialinbodienlaw.com
       Case 2:18-cv-00246-SAB     ECF No. 22    filed 10/17/18    PageID.98 Page 2 of 4



           Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
 1
 2   Plaintiff Myrriah Richmond, and her counsel of record, hereby give notice that the

 3   Defendant Bergey Pullman, Inc. is voluntarily dismissed from the lawsuit, without
 4
     prejudice. Plaintiffs intend to proceed with their claims against the remaining
 5
     defendant entities.
 6
 7
     Dated: October 17, 2018                      Respectfully submitted,
 8
                                                  /s/Kevin Curtis____
 9                                                Kevin Curtis, WSBA #12085
                                                  Winston & Cashatt
10
                                                  601 W. Riverside Ave. Ste 1900
11                                                Spokane, WA 99201-0695
                                                  Phone: (509) 838-6131
12                                                Fax: (509) 838-1416
                                                  kjc@winstoncashatt.com
13
                                                  Attorney for Defendant Bergey
14                                                Pullman

15                                                /s/ India Lin Bodien
                                                  India Lin Bodien, WSBA #44898
16                                                INDIA LIN BODIEN, ATTORNEY AT LAW
                                                  2522 North Proctor Street #387
17
                                                  Tacoma, Washington 98406-5338
18                                                Tel: (253) 212-7913
                                                  Fax: (253) 276-0081
19                                                india@indialinbodienlaw.com
20
                                                  Craig J. Ackermann, WSBA #53330
21                                                Brian W. Denlinger, WSBA #53177
                                                  ACKERMANN & TILAJEF, P.C.
22                                                1180 South Beverly Drive, Suite 610
                                                  Los Angeles, California 90035
23                                                Telephone: (310) 277-0614
                                                  Facsimile: (310) 277-0635
24
                                                  cja@ackermanntilajef.com
25                                                bd@ackermanntilajef.com

26                                                Attorneys for Plaintiffs
27
     JOINT STIPULATION AND ORDER TO                              IN D IA LIN BOD IEN , ATT O RNE Y AT LA W
                                                                    2522 NORTH PROCTOR STREET #387
     DISMISS DEFENDANT BERGEY PULLMAN, INC.                       Tacoma, Washington 98406-5338
                                                                          Tel: (253_ 212-7913
     -2                                                                   Fax: (253) 276-0081
                                                                    india@indialinbodienlaw.com
       Case 2:18-cv-00246-SAB     ECF No. 22    filed 10/17/18    PageID.99 Page 3 of 4



            ORDER TO DISMISS DEFENDANT BERGEY PULLMAN, INC.
 1
 2         Based on the Parties’ stipulation, the Court hereby dismisses Defendant

 3   Bergey Pullaman, Inc. without prejudice. Each side shall bear its own attorneys’
 4
     fees and costs.
 5
 6
     DATED this ______ of _______________________, 2018.
 7
 8
 9                                         ________________________________________
10
                                           UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     JOINT STIPULATION AND ORDER TO                              IN D IA LIN BOD IEN , ATT O RNE Y AT LA W
                                                                    2522 NORTH PROCTOR STREET #387
     DISMISS DEFENDANT BERGEY PULLMAN, INC.                       Tacoma, Washington 98406-5338
                                                                          Tel: (253_ 212-7913
     -3                                                                   Fax: (253) 276-0081
                                                                    india@indialinbodienlaw.com
       Case 2:18-cv-00246-SAB         ECF No. 22      filed 10/17/18    PageID.100 Page 4 of 4



                                           Proof of Service
 1
 2
     I, Amanda Lutsock, declare under penalty of perjury under the laws of the State of Washington
 3
     that, on the 17th day of October, 2018, I caused to be delivered to the following addresses a copy
 4
     of the forgoing stipulation, in the manner indicated below:
 5
            Kevin Curtis, Esq.                            [X] By ECR
 6          Winston & Cashatt                             [ ] By US MAIL
 7          601 W. Riverside Ave. Ste 1900                [ ] By Legal Messenger
            Spokane, WA 99201-0695                        [ ] By Facsimile
 8          Phone: (509) 838-6131                         [X] By Email
            Fax: (509) 838-1416
 9          kjc@winstoncashatt.com
10          Attorney for Defendant

11
12   Dated this 17th day of October, 2018, at Tacoma, Washington.
13
14
15
                                                             _________________________
16                                                               Amanda Lutsock
                                                                  Legal Assistant
17
18
19
20
21
22
23
24
25
26
27
      JOINT STIPULATION AND ORDER TO                                    IN D IA LIN BOD IEN , ATT O RNE Y AT LA W
                                                                           2522 NORTH PROCTOR STREET #387
      DISMISS DEFENDANT BERGEY PULLMAN, INC.                             Tacoma, Washington 98406-5338
                                                                                 Tel: (253_ 212-7913
      -4                                                                         Fax: (253) 276-0081
                                                                           india@indialinbodienlaw.com
